FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50511

                Plaintiff - Appellee,            D.C. No. 3:08-cr-01895-MMM

  v.
                                                 MEMORANDUM *
RACHELLE LYNETTE CARLOCK,

                Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  M. Margaret McKeown, Circuit Judge, Presiding **

                            Submitted February 11, 2013 ***

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Rachelle Lynette Carlock appeals from the district court’s judgment and

challenges the 120-month sentence imposed following her guilty-plea conviction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The Honorable M. Margaret McKeown, United States Circuit Judge
for the United States Court of Appeals for the Ninth Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for possession of a destructive device in relation to a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(a)(B)(ii); and aiding and abetting, in violation of 18

U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Carlock contends that in granting a downward departure under 18 U.S.C.

§ 3553(e), the district court should have considered factors unrelated to her

substantial assistance, including the 18 U.S.C. § 3553(a) sentencing factors. She

argues that the district court’s interpretation of section 3553(e) is contrary to the

language of the statute and Supreme Court precedent. She further contends that the

district court’s interpretation creates a perverse incentive for defendants. Carlock’s

contentions are foreclosed. See United States v. Tadio, 663 F.3d 1042, 1054 (9th

Cir. 2011), cert. denied, 132 S. Ct. 2703 (2012); United States v. Jackson, 577 F.3d

1032, 1036 (9th Cir. 2009).

      Carlock also contends that her sentence is substantively unreasonable in

light of section 3553(a)’s parsimony principle. Because the district court was not

allowed to further reduce Carlock’s sentence on the basis of section 3553(a)’s

factors, this contention fails. See Jackson, 577 F.3d at 1036.

      AFFIRMED.




                                            2                                     11-50511